Exhibit 10.2
Fifth Amendment to the Development and Research Agreement
Amendment Effective Date: May 14, 2009
This fifth amendment (Amendment) to the Development and Research Agreement dated
1 April 2002 is by and among LifeScan, Inc., Universal Biosensors Pty Ltd and
Universal Biosensors, Inc. as amended by four letter agreements dated March 31,
2004, December 21, 2004, December 7, 2005 and June 1, 2005, respectively
(Development Agreement).
The parties agree to hereby add UBS as a party to the Development Agreement and
the parties to the Development Agreement shall be LifeScan, Inc, a Californian
corporation of 1000 Gibraltar Drive, Milpitas, CA 95035-6312, USA (LifeScan),
Universal Biosensors Pty Ltd ACN 098 234 309, a company incorporated in
Victoria, Australia of 1 Corporate Avenue, Rowville, Victoria 3178, Australia
(UBS) and Universal Biosensors, Inc., a Delaware corporation of having its
registered office at c/o Corporation Service Company 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808 USA (UBI).
The Parties wish to amend the Development Agreement in the manner set out in
this Amendment to clarify certain matters which have arisen since the
Development Agreement was signed.
This Amendment is to take effect upon execution by the Parties and is to operate
and be interpreted according to the provisions of the Development Agreement.
In consideration of the mutual promises, covenants and agreements set forth in
this Amendment and in the Development Agreement, the Parties agree as follows:
Amendments

  1.   Paragraph 1.8 of the Development Agreement is deleted and replaced with
the following:         “1.8 Program” means the annual list of research and
development projects created by UNIVERSAL BIOSENSORS for the Steering Committee
in accordance with Section 2.1(a).”     2.   Paragraph 2.1(a) of the Development
Agreement is deleted and replaced with the following:

  “(a)   Effective immediately and prior to December in each year for the
following year during the term of this Agreement, UNIVERSAL BIOSENSORS shall
prepare an annual list of research and development projects including work plans
and cost estimates for UNIVERSAL BIOSENSORS to work on during the calendar year
or

      Fifth Amendment to the Development Agreement   page 1

 



--------------------------------------------------------------------------------



 



      part thereof and submit it to the Steering Committee. The Steering
Committee shall review and determine which projects are to be funded during that
calendar year. Notwithstanding the definition in Section 1.8 or Exhibit B, the
funded projects shall become the Program for such calendar year or part
thereof.”

  3.   The parties agree to delete paragraph 2.2 to the Development Agreement
and replace it with the following:

  “(a)   Supervision of the Program shall be provided by the Joint Steering
Committee as defined in that certain Amended and Restated Master Services and
Supply Agreement between the parties dated 29 October 2007 (the “Master
Agreement”) and that any references to the Steering Committee in this
Development Agreement shall be deemed to refer to the Joint Steering Committee
in the Master Agreement.     (b)   For clarification the parties agree the
establishment, composition and decision making provisions for the Joint Steering
Committee in Article 4 of the Master Agreement shall also apply to and govern
the Steering Committee in this Development Agreement.”

  4.   The parties agree to delete paragraph 4.1 to the Development Agreement
and replace it with the following:

  “4.1(a)   In the period from April 1, 2009 until December 31, 2009, LIFESCAN
shall make payments to UNIVERSAL BIOSENSORS in the amount of US$250,000 (two
hundred and fifty thousand US dollars) per calendar quarter with the payment to
be made within 30 days of the beginning of each quarter. LIFESCAN agrees it will
fund during the calendar year commencing January 1, 2010, an amount that is to
be determined in its discretion, and that is between US$5,000,000 (five million
US dollars) and US$9,000,000 (nine million US dollars) depending on the Program
recommended by the Joint Steering Committee. Unless otherwise agreed, payment
will be made in equal quarterly tranches within 30 days of the beginning of each
quarter. In subsequent years during the term of this Development Agreement, the
Steering Committee will recommend the Program and a funding level for each party
based on the success of the Initial Product and consistent with LIFESCAN’s
strategic and financial interests for such year.     (b)   Notwithstanding the
foregoing, in the event: (i) the Milestone (defined in the Master Agreement) for
the Initial Product has not been achieved before January 1, 2010, then LifeScan
shall fund US$4,000,000 (four million US dollars) to UNIVERSAL BIOSENSORS within
30 days to prepay the Program; and (ii) the Milestone for the Initial Product
has not been achieved before April 1, 2010, then LIFESCAN shall fund an
additional US$4,000,000 (four million US dollars) to

      Fifth Amendment to the Development Agreement (execution)   page 2

 



--------------------------------------------------------------------------------



 



      UNIVERSAL BIOSENSORS within 30 days to prepay the Program for 2010. For
clarification, UNIVERSAL BIOSENSORS agrees that if LIFESCAN has paid the
payments in paragraph (i) and/or (ii) above, they shall be credited toward the
funding in paragraph (a) above for development research due to UNIVERSAL
BIOSENSORS in 2010.     (c)   For clarification, UNIVERSAL BIOSENSORS agrees
that any amounts paid to it by LIFESCAN in this Section 4.1 shall be dedicated
solely to the Program and/or a Product and cannot be used for any other projects
of UNIVERSAL BIOSENSORS without the prior written consent of LIFESCAN.     (d)  
At the direction of UNIVERSAL BIOSENSORS, payments under this clause 4.1 may be
made to Universal Biosensors Pty Limited, recognizing that the research and
development activities under this Agreement will be conducted by Universal
Biosensors Pty. Limited. UNIVERSAL BIOSENSORS shall notify LifeScan of the party
to which payment shall be made within 15 days of the date any payment is due.”

  5.   The parties agree to delete Exhibit B and Exhibit E in their entirety and
in each case replace with a notation “[Intentionally left blank].”

      Fifth Amendment to the Development Agreement (execution)   page 3

 



--------------------------------------------------------------------------------



 



The Parties agree that all other provisions in the Development Agreement remain
unchanged and effective.
Executed as a deed by the duly authorized representative of each Party as of the
date first written above.

                 
Executed by LifeScan, Inc.
    )          
 
    )          
 
               
 
               
 
          Name:    
 
               
 
               
 
          Title:    
 
               
Executed by Universal Biosensors Pty Ltd
    )          
 
    )          
 
               
 
               
Company Secretary/Director
          Director    
 
               
 
               
Name of Company Secretary/Director (print)
          Name of Director (print)    
 
               
Executed by Universal Biosensors,
    )          
Inc.
    )          
 
               
 
               
 
          Name    
 
               
 
               
 
          Title    

[Execution Page for Fifth Amendment to the Development Agreement]

      Fifth Amendment to the Development Agreement (execution)   page 4

 